Citation Nr: 0421074
Decision Date: 08/02/04	Archive Date: 10/04/04

DOCKET NO. 02-20 292A                       DATE AUG 02 2004


On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri

THE ISSUE

Entitlement to a waiver of recovery of an overpayment of Department of Veterans Affairs (VA) compensation benefits in the calculated amount of $20,981.00.

REPRESENTATION

Appellant represented by: Missouri Veterans Commission

ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1995 to March 1996.

This matter comes before the Board of Veterans' Appeals (Board) from a July 2002 decision by the Committee on Waivers and Compromises (Committee) of the St. Petersburg, Florida Regional Office (RO).

REMAND

In the veteran's August 2002 notice of disagreement she indicated that she was being represented by Missouri Veterans Commission. A review of the record shows that her representative has not been furnished a copy of the statement of the case or had the opportunity to review the claims folder. The record also shows that a VA Form 21-22 is not of record.

To ensure full compliance with due process requirements, the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC, for the following development:

1. The RO she forward the veteran a VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative for completion.

2. Thereafter the RO should forward the case to the Representative for review.

3. Thereafter, the case should be reviewed by the RO. Following completion of any due process requirements the case should be returned to the Board for further appellate consideration

- 2 



Thereafter, the case should be returned to the Board, if in order. The Board intimates no opinion as to the ultimate outcome of this case. The appellant need take no action unless otherwise notified. VA will notify the appellant if further action is required on his or her part.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).

ROBERT P. REGAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2003).

- 3 




